DETAILED ACTION
1.         This Office Action is in response to Applicant’s Response to Election/Restriction filed on 08/17/2022. Claims 1-7 are examined below.

Notice of Pre-AIA  or AIA  Status
2.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
3.	Claims 8-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/17/2022.

Claim Rejections - 35 USC § 102/103
4.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Watanabe et al. (JP 2018-186064 A). The text citations below to Watanabe are to a PDF of its English machine translation accessed online from Espacenet and the Figures are in the original JP document.
	As to independent claim 1, Watanabe teaches an anisotropic conductive adhesive comprising: a conductive layer comprising a first surface and a second surface opposite the first surface (see para. 0015-0020 & Fig. 1; para. 0052-0053, 0081-0082); wherein the conductive layer defines at least one air guide hole penetrating the first surface and the second surface (see para. 0022-0026, 0030-0034, 0069-0073; Fig. 3, reproduced below, shows air vent holes 60 & 86). The “air vent holes” in Watanabe correspond to the “air guide holes” in claim 1.

    PNG
    media_image1.png
    235
    401
    media_image1.png
    Greyscale

	As to claim 2, Watanabe teaches the adhesive of claim 1, wherein a shape of the air guide hole comprises, but is not limited to, rectangular, circular, elliptical, triangular, trapezoidal or a combination thereof (see para. 0028 & Fig. 11: circular air vent holes; para. 0034: the position and shape of air vent holes are not limited).
	As to claims 3-4, Watanabe teaches the adhesive of claim 2, wherein: the conductive layer comprises a first side and a second side, the first side is opposite the second side; the conductive layer defines a plurality of air guide holes spaced at intervals along a lengthwise direction of the conductive layer; and the air guide holes are equally spaced from the first side and the second side [or penetrate the first side and/or the second side] (see para. 0028: Fig. 11 is a schematic diagram showing the positions of air vent holes in an anisotropically conductive sheet in Examples; see also Fig. 1, 3, 11, 15 and para. 0030-0035). 
As to claim 5, Watanabe teaches the adhesive of claim 2, wherein: the conductive layer comprises a first side and a second side, the first side is opposite the second side; the conductive layer defines one air guide hole extending along a middle of the conductive layer and a lengthwise direction of the conductive layer, thereby dividing the conductive layer into two sections; and the air guide hole extends parallel to the first side and the second side (see Fig. 3 & Fig. 15, para. 0029-0041).
As to claims 6-7, Watanabe teaches the adhesive of claim 1, wherein the first surface and the second surface are adhesive (see para. 0052: adhesion between the anisotropic layer 30 and anisotropic conductive layer 12 is enhanced and durability is improved); claim 1, further comprising a substrate detachably disposed on one surface or opposite surfaces of the conductive layer (see Fig. 3 & 5, para. 0041: the inspection board 80 can be easily removed and replaced). Emphasis above was added by the Examiner to highlight key features.
Watanabe anticipates the claims since he teaches all of the limitations of the anisotropic conductive adhesive recited in instant claims 1-7. In the event that any minor modifications are necessary to meet the claimed limitations, such as selection of a particular spacing for the air guide holes or position of the layers, such modifications would be achieved by one having ordinary skill in the art before the effective filing date of the claimed invention without undue experimentation. Therefore, claims 1-7 are anticipated by or rendered obvious over the disclosure of Watanabe.


Examiner’s Note
6.         Examiner has cited particular paragraphs or figures in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.  
Conclusion
7.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These relevant references are cited on the PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        September 8, 2022